Execution Version
 
NEITHER THE SECURITIES REPRESENTED HEREBY, NOR THE SECURITIES ISSUABLE UPON THE
EXERCISE HEREOF, HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE DISPOSED OF UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF THIS WARRANT OR SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT THIS
WARRANT OR SUCH SECURITIES, AS APPLICABLE, MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE DISPOSED OF IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS.


THE TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED HEREIN.


ONCOVISTA INNOVATIVE THERAPIES, INC.


Warrants for the Purchase
of
Securities


No. __________
January 15, 2009



THIS CERTIFIES that, for consideration, the receipt and sufficiency receipt and
sufficiency are hereby acknowledged, and other value received, ________________
(the “Holder”) is entitled to purchase from ONCOVISTA INNOVATIVE THERAPIES, a
Nevada corporation (the “Company”), upon the terms and conditions set forth
herein, at any time or from time to time after the Initial Exercise Date (as
herein after defined) until 5:00 P.M. New York City local time on the fifth
anniversary of the date hereof (the “Exercise Period”), up to an amount or
number of the securities, which shall be identical with respect to terms, rights
and types of securities as those, (“Warrant Securities”) offered in the first
Qualified Financing (as hereinafter defined) consummated by the Company
following the date hereof equal to $________ (determined based on the offering
price in such Qualified Financing) at a price per security equal to the product
of (A) and (B), where (A) equals the offering price per security in the next
Qualified Financing consummated by the Company and where (B) equals 0.90;
provided, however, that upon the occurrence of any of the events specified in
Section 6 or 7 hereof, the rights granted by this Warrant, including the
exercise price and the securities to be received upon such exercise, shall be
adjusted as therein specified.  The term “Exercise Price” shall mean, depending
on the context, the initial exercise price (as set forth above) or the adjusted
exercise price per share.  The term “Qualified Financing” shall mean one or more
financing, whether in the form of equity securities, Indebtedness, derivative
securities, or otherwise, the aggregate gross proceeds of which equal or exceed
$5,000,000.  In the event that no Qualified Financing shall be consummated by
the Company prior to the expiration of the Exercise Period, this Warrant shall
be exercisable for up to _________ shares of common stock, par value $0.001 per
share (the “Common Stock”) at an exercise price of $0.50 per share (subject to
the aforementioned adjustments specified herein).

 

--------------------------------------------------------------------------------

 

This Warrant is the warrant or one of the warrants (collectively, including any
warrant issued upon the exercise or transfer of any such warrants in whole or in
part, the “Warrants”) referenced in the Secured Promissory Note, dated January
15, 2009, by the Company in favor of the Holders named therein.  As used herein,
the term “this Warrant” shall mean and include this Warrant and any Warrant or
Warrants hereafter issued as a consequence of the exercise or transfer of this
Warrant in whole or in part.  Each Warrant Security or share of Common Stock
issuable upon the exercise hereof shall be hereinafter referred to as a “Warrant
Share”.
 
1.             (a)          This Warrant may be exercised during the Exercise
Period, either in whole or in part, by delivery to the Company at its office at,
OncoVista Innovative Therapies, Inc., 14785 Omicron Drive, Suite 104, San
Antonio, Texas 78245, or at such other place as is designated in writing by the
Company, of:
 
(i) this Warrant;
 
(ii)          a completed Election to Purchase (for cash), in the form set forth
in Exhibit I, executed by the Holder exercising all or part of the purchase
rights represented by this Warrant; and
 
(iii)         (A) a certified or bank cashier's check payable to the order of
the Company, or (B) a wire transfer of funds to an account designated by the
Company, in an amount equal to the product of the Exercise Price and the number
of Shares for which this Warrant is being exercised.
 
(b)          Notwithstanding anything herein to the contrary, the Holder may, in
its sole discretion, exercise this Warrant by delivery to the Company at this
offices at the address above, in lieu of making a cash payment that would
otherwise be payable in connection with such exercise (as “Cashless Exercise”),
of:
 
(i)           this Warrant; and
 
(ii)          a completed Election to Purchase (cashless), in the form set forth
in Exhibit II, executed by the Holder exercising all or part of the exchange
rights represented by this Warrant.
 
Upon presentation and delivery in connection with a Cashless Exercise, the
number Warrant Shares subject to this Warrant shall be reduced by the number of
Warrant Shares specified on the Election to Purchase (cashless) form, and in
exchange for such reduction the Holder shall receive the number of Warrant
Shares, as the case may be, specified on the Election to Purchase (cashless)
form (up to the total number of Warrant Shares which are subject to this
Warrant) multiplied by a fraction, the numerator of which shall be the excess of
the then Current Market Price (as defined below) per Warrant Share over the
Exercise Price, and the denominator of which shall be the then Current Market
Price per Warrant Share.

 
- 2 -

--------------------------------------------------------------------------------

 
 
2.            Upon each exercise of the Holder’s rights to purchase Warrant
Shares, the Holder or its designee shall be deemed to be the holder of record of
the Warrant Shares, notwithstanding that the transfer books of the Company shall
then be closed or certificates representing the Warrant Shares with respect to
which this Warrant was exercised shall not then have been actually delivered to
the Holder or its designee.  As soon as practicable after each such exercise of
this Warrant (but not later than three (3) business days following delivery to
the Company of the Election to Purchase and other deliverable pursuant to
Section 1(a) or 1(b), as applicable) the Company shall issue and deliver to the
Holder or its designee a certificate or certificates representing the Warrant
Shares issuable upon such exercise, registered in the name of the Holder or its
designee. The certificates so delivered shall be in such denominations as may be
requested by the Holder.   If this Warrant should be exercised in part only, the
Company shall, upon surrender of this Warrant for cancellation, execute and
deliver a Warrant evidencing the right of the Holder to purchase the balance of
the aggregate number of Warrant Shares purchasable hereunder as to which this
Warrant has not been exercised or assigned.
 
3.            Any Warrants issued upon the transfer or exercise in part of this
Warrant shall be numbered and shall be registered in a warrant register (the
“Warrant Register”) as they are issued. The Company shall be entitled to treat
the registered holder of any Warrant on the Warrant Register as the owner in
fact thereof for all purposes, and shall not be bound to recognize any equitable
or other claim to, or interest in, such Warrant on the part of any other person,
and shall not be liable for any registration of transfer of Warrants which are
registered or to be registered in the name of a fiduciary or the nominee of a
fiduciary unless made with the actual knowledge that a fiduciary or nominee is
committing a breach of trust in requesting such registration or transfer, or
with the knowledge of such facts that its participation therein amounts to bad
faith.  This Warrant shall be transferable on the books of the Company only upon
delivery thereof duly endorsed by the Holder or by his duly authorized attorney
or representative, or accompanied by proper evidence of succession, assignment,
or authority to transfer.  In all cases of transfer by an attorney, executor,
administrator, guardian, or other legal representative, duly authenticated
evidence of his, her, or its authority shall be produced.  Upon any registration
of transfer, the Company shall deliver a new Warrant or Warrants to the person
entitled thereto.  This Warrant may be exchanged, at the option of the Holder
thereof, for another Warrant, or other Warrants of different denominations, of
like tenor and representing in the aggregate the right to purchase a like number
of Warrant Shares (or portions thereof), upon surrender to the Company or its
duly authorized agent.  Notwithstanding the foregoing, the Company shall have no
obligation to cause Warrants to be transferred on its books to any person if, in
the opinion of counsel to the Company, such transfer does not comply with the
provisions of the Securities Act and the rules and regulations thereunder.

 
- 3 -

--------------------------------------------------------------------------------

 

4.            (a)           The Company shall at all times reserve and keep
available out of its authorized, but unissued, securities issued in the next
Qualified Financing or shares of Common Stock, solely for the purpose of
providing for the exercise of the Warrants, such number of Warrant Securities
and/or shares of Common Stock as shall, from time to time, be sufficient
therefor.  The Company represents that all Warrant Securities and/or shares of
Common Stock issuable upon exercise of this Warrant are duly authorized and,
upon receipt by the Company of the full payment for such Warrant Shares, will be
validly issued, fully paid, and nonassessable and free from all taxes, liens and
charge in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue), without any personal
liability attaching to the ownership thereof and will not be issued in violation
of any preemptive or similar rights of stockholders.  The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant.  The Company will take all
such reasonable action as may be necessary to assure that such Warrant Share may
be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the trading market upon which the Warrant
Securities or Common Stock may be listed.
 
(b)          The transfer agent for the Warrant Securities and the Common Stock
and every subsequent transfer agent for any of the Company’s securities issuable
upon the exercise of this Warrant shall be irrevocably authorized and directed
at all times to reserve such number of authorized securities as shall be
required for such purpose.  The Company shall keep a copy of this Warrant on
file with the transfer agent for the Warrant Securities or the Common Stock and
with every subsequent transfer agent for shares of the Company’s securities
issuable upon exercise of this Warrant.  The Company shall supply such transfer
agent with duly executed certificates representing the Warrant Securities and
the Common Stock or other securities for such purpose.
 
(c)          The Company shall not by any action including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issues or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
of performance of any of the terms of this Warrant; but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of the
Holder against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any shares of Warrant
Securities or Common Stock receivable upon the exercise of this Warrant above
the amount payable therefor upon such exercise immediately prior to such
increase in par value, and (b) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Securities or Common Stock upon the exercise of this
Warrant.
 
5.           The Company will (i) obtain and keep effective all permits,
consents and approvals of Federal or state governmental agencies and authorities
and make all filings under Federal and state securities laws, that are required
in connection with the issuance and delivery of this Warrant, the exercise of
this Warrant, and the issuance and delivery of the Warrant Shares issued upon
exercise of this Warrant, and (ii) is the Company hereafter lists its Common
Stock on any national securities, including NASDAQ, use its commercially
reasonable efforts to keep the Warrant Shares authorized for listing on such
exchange upon notice of issuance.
 

 
- 4 -

--------------------------------------------------------------------------------

 
 
6.            (a)           The Exercise Price for the Warrants in effect from
time to time, and the number of shares of Common Stock issuable upon exercise of
the Warrants, shall be subject to adjustment, as follows:
 
In the event that the Company shall at any time after the date hereof (A)
declare a dividend or otherwise make a distribution or distributions on the
outstanding Warrant Securities (following the initial consummation of the
Qualified Financing), Common Stock or other equity or equity equivalent
securities payable in shares of its capital stock, (B) subdivide the outstanding
Warrant Securities (following the initial consummation of the Qualified
Financing) or Common Stock, (C) combine the outstanding (following the initial
consummation of the Qualified Financing) Common Stock into a smaller number of
securities or shares (as applicable), or (D) issue any shares of its capital
stock by reclassification of the outstanding Warrant Securities or Common Stock
(including any such reclassification in connection with a consolidation or
merger in which the Company is the continuing corporation), then, in each case,
the Exercise Price per Warrant Share in effect at the time of the record date
for the determination of stockholders entitled to receive such dividend or
distribution or of the effective date of such subdivision, combination, or
reclassification shall be adjusted so that it shall equal the price determined
by multiplying such Exercise Price by a fraction, the numerator of which shall
be the number of shares of Warrant Securities or Common Stock outstanding (as
applicable) immediately prior to such action, and the denominator of which shall
be the number of Warrant Securities or shares of Common Stock (as applicable)
outstanding after giving effect to such action.  Such adjustment shall be made
successively whenever any event listed above shall occur and shall become
effective at the close of business on such record date or at the close of
business on the date immediately preceding such effective date, as
applicable.  Simultaneous with any such adjustment, the number of Warrant Shares
issuable upon exercise of this Warrant shall be adjusted to equal the quotient
of (A) divided by (B), where (A) equals the product of the number of Warrant
Shares issuable upon the exercise of this Warrant immediately prior thereto
multiplied by the Exercise Price per Warrant Share in effect immediately prior
thereto, and where (B) equals the Exercise Price, as adjusted.

 
- 5 -

--------------------------------------------------------------------------------

 

(b)           The Company shall not be required to issue fractions of Warrant
Securities or shares of Common Stock or other capital stock of the Company upon
the exercise of this Warrant.  If any fraction of a share of capital stock would
be issuable on the exercise of this Warrant (or specified portions thereof), the
Company shall purchase such fraction for an amount in cash equal to the same
fraction of the Current Market Price of such Warrant Securities or share of
Common Stock on the date of exercise of this Warrant.  For purposes of this
Warrant, the “Current Market Price” per Warrant Security or share of Common
Stock on any date shall be deemed to be the closing price per Warrant Security
or share of Common Stock on the trading day immediately preceding the date in
question on the principal national securities exchange (including, for purposes
hereof, the Nasdaq National Market) upon which the Warrant Securities or Common
Stock (as applicable) is listed or admitted to trading. Such closing price shall
be the last reported sales price regular way or, in case no such reported sale
takes place on such day, the closing bid price regular way, in either case on
the principal national securities exchange  (including, for purposes hereof, the
Nasdaq National Market) on which the Warrant Securities or Common Stock (as
applicable) is listed or admitted to trading or, if the Warrant Securities or
Common Stock (as applicable) is not listed or admitted to trading on any
national securities exchange, the highest reported bid price for the Warrant
Securities or Common Stock (as applicable) as furnished by the National
Association of Securities Dealers, Inc. through the Nasdaq SmallCap Market or a
similar organization if the Nasdaq SmallCap Market is no longer reporting such
information.  If, on any such date, any Warrant Securities or the Common Stock
is not listed or admitted to trading on any national securities exchange and is
not quoted on the Nasdaq SmallCap Market or any similar organization, the
Current Market Price shall be deemed to be the highest reported bid price for
the Warrant Securities or Common Stock (as applicable) on the OTC Bulletin
Board.  If, on any such date, the Warrant Securities or Common Stock (as
applicable) is not listed or admitted to trading on any national securities
exchange, is not quoted on the Nasdaq SmallCap Market, the OTC Bulletin Board,
or any similar organization, the Current Market Price shall be deemed to be the
highest reported bid price for the Warrant Securities or Common Stock (as
applicable) in the “pink sheets”, as reported by the National Quotations
Bureau.  If, on any such date, the Warrant Securities or the Common Stock (as
applicable) is not listed or admitted to trading on any national securities
exchange and is not quoted on the Nasdaq SmallCap Market, the OTC Bulletin
Board, the pink sheets, or any similar organization, the Current Market Price
shall be deemed to be the Current Market Price, determined as set forth above,
on the last date upon which such price is available.  In the event that no such
price is available, the Current Market Price shall be the fair value of a
Warrant Security or a share of Common Stock (as applicable) on such date, as
determined in good faith by the Board of Directors of the Company and the
Holder; provided, however, if no such agreement is reached within thirty (30)
days of the date on which the event for which the Current Market Price is
required to be determined occurs, then the Current Market Price shall be
determined as follows: the Company and the Holder shall each designate promptly
in a written notice to the other its determination of the fair market value of
such Common Stock as of the applicable reference date, and the Current Market
Price of such Common Stock as of the applicable reference date shall then be
determined by a nationally recognized independent appraiser (the “Independent
Financial Expert”) selected by the Holder from a group of three appraisers
chosen by the Company (with whom the Company does not have an existing business
relationship) and the Holder assuming an arm’s-length private sale between a
willing buyer and a willing seller, neither acting under compulsion.  The
determination by the Independent Financial Expert of the Current Market Price
shall be final and binding on the Company and the Holder.  The costs and
expenses of any such Independent Financial Expert making such valuation shall be
paid by the Company, except that such expenses shall be borne solely by the
Holder to the extent that the Independent Financial Expert concludes that the
valuation of such Common Stock made by the Board of Directors of the Company is
within five percent (5%) of the Current Market Price.
 
(c)           All calculations under this Section 6 shall be made to the nearest
cent or to the nearest one-hundredth of a share, as the case may be.
 
(d)           In any case in which this Section 6 shall require that an
adjustment in the number of Warrant Shares be made effective as of a record date
for a specified event, the Company may elect to defer, until the occurrence of
such event, issuing to the Holder, if the Holder exercised this Warrant after
such record date, the Warrant Shares, if any, issuable upon such exercise over
and above the number of Warrant Shares issuable upon such exercise on the basis
of the number of Warrant Securities or shares of Common Stock outstanding or in
effect prior to such adjustment; provided, however, that the Company shall
deliver to the Holder a due bill or other appropriate instrument evidencing the
Holder's right to receive such additional Warrant Securities or shares of Common
Stock upon the occurrence of the event requiring such adjustment.

 
- 6 -

--------------------------------------------------------------------------------

 
 
(e)           Whenever there shall be an adjustment as provided in this Section
6, the Company shall within fifteen (15) days thereafter cause written notice
thereof to be sent by registered or certified mail, postage prepaid, to the
Holder, at its address as it shall appear in the Warrant Register, which notice
shall be accompanied by an officer's certificate setting forth the number of
Warrant Shares issuable and the Exercise Price thereof after such adjustment and
setting forth a statement of the facts in detail requiring such adjustment and
the computation thereof.
 
(f)           No adjustment in the Exercise Price per Warrant Share shall be
required if such adjustment is less than $.01; provided, however, that any
adjustments which by reason of this Section 6 are not required to be made shall
be carried forward and taken into account in any subsequent adjustment.
 
7.            (a)           In case of any capital reorganization, other than in
the cases referred to in Section 6(a) hereof, or the consolidation or merger of
the Company with or into another corporation (other than a merger or
consolidation in which the Company is the continuing corporation and which does
not result in any reclassification of the outstanding Warrant Shares or the
conversion of such outstanding Warrant Shares into shares of other stock or
other securities or property), or in the case of any sale, lease, or conveyance
to another corporation of the property and assets of any nature of the Company
as an entirety or substantially as an entirety or the case of any statutory
exchange of securities with another corporation (such actions being hereinafter
collectively referred to as “Reorganizations”), there shall thereafter be
deliverable upon exercise of this Warrant (in lieu of the number of Warrant
Shares theretofore deliverable) the number of shares of stock or other
securities or property to which a holder of the respective number of Warrant
Shares which would otherwise have been deliverable upon the exercise of this
Warrant would have been entitled upon such Reorganization if this Warrant had
been exercised in full immediately prior to such Reorganization.  In case of any
Reorganization, appropriate adjustments, shall be made in the application of the
provisions herein, including, without limitation, provisions for adjustments o
the Exercise Price and the number of Warrant Shares, set forth with respect to
the rights and interests of the Holder so that the provisions set forth herein
shall thereafter be applicable, as nearly as possible, in relation to any shares
or other property thereafter deliverable upon exercise of this Warrant.  Any
such adjustment shall be made by, and set forth in, a supplemental agreement
between the Company, or any successor thereto, and the Holder, with respect to
this Warrant, and shall for all purposes hereof conclusively be deemed to be an
appropriate adjustment.  The Company shall not effect any such Reorganization
unless, upon or prior to the consummation thereof, the successor corporation,
or, if the Company shall be the surviving corporation in any such Reorganization
and is not the issuer of the shares of stock or other securities or property to
be delivered to holders of Warrant Shares outstanding at the effective time
thereof, then such issuer, shall assume by written instrument the obligation to
deliver to the Holder such shares of stock, securities, cash, or other property
as such holder shall be entitled to purchase in accordance with the foregoing
provisions.

 
- 7 -

--------------------------------------------------------------------------------

 
 
(b)           In case of any reclassification or change of the Warrant Shares
issuable upon exercise of this Warrant (other than a change in par value or from
a specified par value to no par value, or as a result of a subdivision or
combination, but including any change in the shares into two or more classes or
series of shares), or in case of any consolidation or merger of another
corporation into the Company in which the Company is the continuing corporation
and in which there is a reclassification or change (including a change to the
right to receive cash or other property) of the Warrant Shares (other than a
change in par value, or from no par value to a specified par value, or as a
result of a subdivision or combination, but including any change in the shares
into two or more classes or series of shares), the Holder or holders of this
Warrant shall have the right thereafter to receive upon exercise of this Warrant
solely the kind and amount of shares of stock and other securities, property,
cash, or any combination thereof  receivable upon such reclassification, change,
consolidation, or merger by a holder of the number of Warrant Shares for which
this Warrant might have been exercised immediately prior to such
reclassification, change, consolidation, or merger. Thereafter, appropriate
provision shall be made for adjustments which shall be as nearly equivalent as
practicable to the adjustments in Section 6.
 
(c)           The above provisions of this Section 7 shall similarly apply to
successive reclassifications and changes of shares of Common Stock and to
successive consolidations, mergers, sales, leases, or conveyances.
 
(d)           In case any event shall occur as to which the other provisions of
Section 6(a), 7(a) or 7(b) are not strictly applicable but as to which the
failure to make any adjustment would not fairly protect the purchase rights
represented by this Warrant in accordance with the essential intent and
principals of the adjustments set forth in this Section 7 then, in each such
case, the Board of Directors shall in good faith determine the adjustment, if
any, on a basis consistent with the essential intent and principals established
herein, necessary to preserve the purchase rights represented by the
Warrant.  Upon such determination, the Company will promptly mail a copy thereof
to the Holder of this Warrant and shall make the adjustments described therein.
 
8.            In case at any time the Company shall propose:
 
(a)           to pay any dividend or make any distribution on Warrant Shares in
shares of capital stock of the Company or make any other distribution (other
than regularly scheduled cash dividends which are not in a greater amount per
share than the most recent such cash dividend) to all holders of Warrant Shares;
or
 
(b)           to issue any rights, warrants, or other securities to all holders
of Warrant Shares entitling them to purchase any additional shares of capital
stock of the Company or any other rights, warrants, or other securities; or
 
(c)           to effect any reclassification or change of outstanding Warrant
Securities or any consolidation, merger, sale, lease, or conveyance of property,
as described in Section 87 or
 
(d)           to effect any liquidation, dissolution, or winding-up of the
Company; or

 
- 8 -

--------------------------------------------------------------------------------

 
 
(e)           to take any other action that would cause an adjustment to the
Exercise Price per Warrant Share;
 
then, and in any one or more of such cases, the Company shall give written
notice thereof by registered or certified mail, postage prepaid, to the Holder
at the Holder's address as it shall appear in the Warrant Register, mailed at
least fifteen (15) days prior to (i) the date as of which the holders of record
of shares of Common Stock to be entitled to receive any such dividend,
distribution, rights, warrants, or other securities are to be determined, (ii)
the date on which any such reclassification, change of outstanding Warrant
Shares, consolidation, merger, sale, lease, conveyance of property, liquidation,
dissolution, or winding-up is expected to become effective and the date as of
which it is expected that holders of record of Warrant Shares shall be entitled
to exchange their shares for securities or other property, if any, deliverable
upon such reclassification, change of outstanding shares, consolidation, merger,
sale, lease, conveyance of property, liquidation, dissolution, or winding-up, or
(iii) the date of such action which would require an adjustment to the Exercise
Price per Warrant Share.
 
9.            The issuance of any shares or other securities upon the exercise
of this Warrant and the issuance and delivery of certificates or other
instruments representing such shares or other securities shall be made without
charge to the Holder for any tax or other charge in respect of such issuance,
including but not limited to all federal and state taxes (other than taxes on
income of the Holder), documentary taxes, stamp taxes, if any, and other
governmental charges that may be imposed in connection therewith.  The Company
shall not, however, be required to pay any tax which may be payable in respect
of any transfer involved in the issue and delivery of any certificate in a name
other than that of the Holder, and the Company shall not be required to issue or
deliver any such certificate unless and until the person or persons requesting
the issue thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.
 
10.           The Warrant Shares issued on exercise of the Warrants shall be
subject to a stop transfer order and the certificate or certificates
representing the Warrant Shares shall bear the following legend:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE DISPOSED OF UNLESS (1)
A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF THIS WARRANT OR SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT THIS
WARRANT OR SUCH SECURITIES, AS APPLICABLE, MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE DISPOSED OF IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS.

 
- 9 -

--------------------------------------------------------------------------------

 
 
11.           Upon receipt of evidence satisfactory to the Company of the loss,
theft, destruction, or mutilation of any Warrant (and upon surrender of any
Warrant if mutilated), and upon receipt by the Company of reasonably
satisfactory indemnification, the Company shall execute and deliver to the
Holder thereof a new Warrant of like date, tenor, and denomination.
 
12.           The Holder of any Warrant shall not have, solely on account of
such status, any rights of a stockholder of the Company, either at law or in
equity, or to any notice of meetings of stockholders or of any other proceedings
of the Company, except as provided in this Warrant.
 
13.           All notices under this Agreement must be in writing and addressed,
if to the Company, to its manager.  Any notice or other communication in
connection with this Agreement shall be deemed to have been given (i) if
personally delivered to a party, when so delivered, (ii) (A) if by certified
mail, three business days after mailing or (B) if by Federal Express or other
recognized next day carrier timely posted for next business day delivery, the
next business day following such timely posting, to the address of such party
set forth in the preamble to this Agreement (or to such other address as the
party shall have furnished in writing in accordance with the provisions of this
Section 13), or (iii) if by facsimile, once transmitted (provided that the
appropriate answer back or telephonic confirmation is received), if to the
Company at OncoVista Innovative Therapies, Inc., 14785 Omicron Drive, Suite 104,
San Antonio, Texas 78245, and if to the Holder, at the address set forth in the
Warrant Register.  Either party may change the address or facsimile number to
which notices or other communications hereunder are to be delivered by giving
the other party notice in the manner set forth.
 
14.           This Warrant shall be construed in accordance with the laws of the
State of New York applicable to contracts made and performed within such State,
without regard to principles of conflicts of law.   The Holder and the Company
irrevocably consent to the jurisdiction of the courts of the State of New York
and of any federal court, in each case located in the City of New York, New
York, in connection with any action or proceeding arising out of, or relating
to, this Warrant, any document or instrument delivered pursuant to, in
connection with, or simultaneously with, this Warrant, or a breach of this
Warrant or any such document or instrument. In any such action or proceeding,
the Holder or the Company, as applicable, waives personal service of any
summons, complaint, or other process and agrees that service thereof may be made
in accordance with Section 13 of this Warrant.  Within 30 days after such
service, or such other time as may be mutually agreed upon in writing by the
attorneys for the parties to such action or proceeding, the Company shall appear
to answer such summons, complaint, or other process.  Should the Company so
served fail to appear or answer within such 30-day period or such extended
period, as the case may be, the Company shall be deemed in default and judgment
may be entered against the Company for the amount as demanded in any summons,
complaint, or other process so served.  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 
- 10 -

--------------------------------------------------------------------------------

 
 
15.           This Warrant may not be amended or modified in any manner nor may
any of its provisions be waived except by written amendment executed by the
Company and the Holder.  A waiver, modification or amendment by a party shall
only be effective if (a) it is in writing and signed by the parties, (b) it
specifically refers to this Warrant and (c) it specifically states that the
party, as the case may be, is waiving, modifying or amending its rights
hereunder.  Any such amendment, modification or waiver shall be effective only
in the specific instance and for the specific purpose for which it was given.
 
16.           The covenants and provisions of this Warrant shall inure to the
benefit of and be binding upon the permitted successors and assigns of the
parties.
 
17.           The descriptive headings of the several paragraphs of this Warrant
are inserted for purposes of reference only, and shall not affect the meaning or
construction of any of the provisions of this Warrant.
 
18.           If any one or more of the provisions contained in this Warrant is
for any reason (i) objected to, contested or challenged by any court, government
authority, agency, department, commission or instrumentality of the United
States or any state or political subdivision thereof, or any securities industry
self-regulatory organization (collectively, “Governmental Authority”), or (ii)
held to be invalid, illegal or unenforceable in any respect, the Company and the
Holder agree to negotiate in good faith to modify such objected to, contested,
challenged, invalid, illegal or unenforceable provision. It is the intention of
the Company and the Holder that there shall be substituted for such objected to,
contested, challenged, invalid, illegal or unenforceable provision a provision
as similar to such provision as may be possible and yet be acceptable to any
objecting Governmental Authority and be valid, legal and enforceable. Further,
should any provisions of this Warrant ever be reformed or rewritten by a
judicial body, those provisions as rewritten will be binding, but only in that
jurisdiction, on the Holder and the Company as if contained in the original
Warrant.  The invalidity, illegality or unenforceability of any one or more
provisions of this Warrant will not affect the validity and enforceability of
any other provisions of this Warrant.
 
19.           This Warrant may be executed in any number of counterparts,
including by facsimile, and each of such counterparts shall for all purposes be
deemed to be an original, and such counterparts shall together constitute but
one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
- 11 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
above written.


Dated: __________________


ONCOVISTA INNOVATIVE THERAPIES, INC.
 
By:
   
Name: Alexander L. Weis, Ph.D.
 
Title: Chairman of the Board of
 
Directors, President, and Chief
 
Executive Officer



[Seal]
 
_____________________________
Secretary
Signature Page – Warrant

 

--------------------------------------------------------------------------------

 


FORM OF ASSIGNMENT


(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)
 
FOR VALUE RECEIVED, ______________________ hereby sells, assigns, and transfers
unto _________________ a Warrant to purchase __________ Warrant Shares (as
defined herein) of OncoVista Innovative Therapies, Inc., a Nevada corporation,
and does hereby irrevocably constitute and appoint ____________________________,
attorney to transfer such Warrant on the books of the Company, with full power
of substitution.


Dated: _________________


Signature_______________________


NOTICE
 
The signature on the foregoing Assignment must correspond to the name as written
upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 
- 13 -

--------------------------------------------------------------------------------

 

EXHIBIT I
ELECTION TO EXERCISE


To:          OncoVista Innovative Therapies, Inc.


The undersigned hereby exercises its rights to purchase ___________ Warrant
Shares (as defined herein) of OncoVista Innovative Therapies, Inc., a Nevada
corporation (the “Company”), covered by the within Warrant.  The undersigned
hereby elects to exercise such rights by tendering herewith payment herewith in
the amount of $____________ in accordance with the terms thereof,  and requests
that certificates for the securities constituting such Warrant Shares be issued
in the name of, and delivered to:


(Print Name, Address, and Social Security
or Tax Identification Number)


and, if such number of shares of Common Stock shall not constitute all such
shares of Common Stock covered by the within Warrant, that a new Warrant for the
balance of the shares of Common Stock covered by the within Warrant shall be
registered in the name of, and delivered to, the undersigned at the address
stated below.


Dated:_____________________
 
Name___________________________________________
   
(Print)
Address:
               
(Signature)


 
- 14 -

--------------------------------------------------------------------------------

 

EXHIBIT II


ELECTION TO PURCHASE
 
The undersigned hereby irrevocably elects to exercise Warrants represented by
this Warrant and to purchase the shares of Common Stock or other securities
issuable upon the exercise of said Warrants, and requests that Certificates for
such shares be issued and delivered as follows:
 
ISSUE TO:
   
(Name)
         
(Address, Including Zip Code)
         
(Social Security or Tax Identification Number)
   
DELIVER TO:
   
(Name)
         
(Address, Including Zip Code)



 
In payment of the purchase price with respect to this Warrant exercised, the
undersigned hereby elects to pay such purchase price using a cashless
exercise.  If the number of Warrant Shares hereby exercised is fewer than all
the Warrant Shares represented by this Warrant, the undersigned requests that a
new Warrant representing the number of full Warrant Shares not exercised to be
issued and delivered as set forth below:
 
Name of Holder or Assignee:
   
(Please Print)



Address:
         



Signature: ___________________________________                         DATED:
_____________________, 200__
(Signature must conform in all respects to name of holder as specified on the
fact of this Warrant)
 
Signature Guaranteed:
 


 
- 15 -

--------------------------------------------------------------------------------

 